COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00381-CV

In the Estate of Larry Ronald Neal,       §    From County Court at Law No. 2
Deceased
                                          §    of Wise County (PR-3670)

                                          §    January 4, 2018

                                          §    Opinion by Chief Justice Sudderth

                          JUDGMENT ON REHEARING

      We withdraw our November 9, 2017 opinion and judgment and substitute

the following.

      This court has again considered the record on appeal in this case and

holds that there was error in part of the trial court’s judgment. It is ordered that

the judgment of the trial court is reversed in part. We reverse that portion of the

trial court’s judgment that awarded Larry Neal’s real property to Valorie Jean

(Neal) White and render judgment that Larry’s real property passed through

intestacy to his heirs.

      It is further ordered that appellee Gary Neal shall pay all of the costs of this

proceeding, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth